Citation Nr: 0303098	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  01-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis-C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from July 1985 to August 
1985 and from April 1986 to March 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2000 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in October 1994 denied 
entitlement to service connection for a liver condition, 
including hepatitis.  The veteran did not appeal that 
determination, which became final.  See 38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002).  The veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
issue before the Board is whether the additional evidence is 
new and material and sufficient to reopen the claim.


FINDINGS OF FACT

1.  An unappealed RO decision in October 1994 denied 
entitlement to service connection for hepatitis.

2.  Additional evidence presented and secured since October 
1994 is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hepatitis-C.

3.  The veteran's statements concerning possible risk factors 
for hepatitis while he was on active duty are credible.

4.  A treating VA physician and an examining VA physician 
have found that it likely that the veteran's hepatitis-C is 
related to his history of risk factors during active duty.


CONCLUSIONS OF LAW

1.  A rating decision in October 1994, denying entitlement to 
service connection for a liver condition, including 
hepatitis, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002).

2.  Additional evidence received since October 1994 is new 
and material, and the claim for service connection for 
hepatitis-C is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  Hepatitis-C was incurred in service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1131 (West 1991 & Supp. 2002).   

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

At the time of the prior final denial of service connection 
for hepatitis in October 1994, the evidence consisted of the 
veteran's service medical records, which were negative for 
findings or a diagnosis of any liver disease.

The additional evidence added to the record since October 1994 
includes statements by the veteran and medical opinions by 2 
VA physicians.

The veteran has stated that, during his active service in the 
Marine Corps from April 1986 to March 1990, there were 3 ways 
in which he might have contracted hepatitis-C: by sharing 
razors with members of his unit; by a tattoo which he received 
in Jacksonville, North Carolina, near Camp Lejeune; and by 
receiving multiple immunization injections from air-gun 
needles which were re-used by the medics for a large number of 
men receiving the injections.  The Board notes that the 
veteran's service medical records show multiple immunizations 
in 1986 and 1988.

In August 2000, a VA physician who prescribed treatment for 
the veteran for hepatitis-C stated that it was probable that 
he contracted the disease during his military service, given 
his history of risk factors.

In July 2001, the Board remanded this case to the RO and 
requested that the veteran undergo a hepatology examination 
and that the examiner, after review of the claims file, offer 
an opinion as to whether it was at least as likely as not that 
the veteran's hepatitis-C was the result of any incident of 
his active service.  At a VA liver, gall bladder, and pancreas 
examination in March 2002, the examiner noted the veteran's 
history of sharing razors with other Marines and of 
inoculations with air-gun apparatus.  The examiner offered an 
opinion that, with his history of risk factors, it was likely 
that the veteran did acquire exposure to hepatitis-C during 
his military service.

The statements by the veteran concerning possible risk factors 
and the 2 medical opinions are new.  The Board finds that the 
veteran's statements and the medical opinions are also 
material, in that they bear upon the specific matter under 
consideration, the issue of whether he contracted hepatitis-C 
while on active duty.  The claim for service connection for 
hepatitis-C is thus reopened.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2002).

Upon consideration of the merits of the veteran's claim, the 
Board first finds the veteran's statements concerning risk 
factors for hepatitis during his active service to be 
credible.  The 2 medical opinions, which are based in part on 
the history of risk factors provided by the veteran, 
constitute competent medical evidence in support of the 
veteran's claim and are uncontroverted.  The Board, therefore, 
concludes that the preponderance of the credible evidence of 
record is in favor of the claim.  For that reason, entitlement 
to service connection for hepatitis-C is established.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002) 


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for hepatitis-C is 
reopened.

Service connection for hepatitis-C is granted.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

